Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed on September 13, 2022 have been entered and considered. New claim 40 has been added. Claims 12 – 20 and 22 – 40 are pending in this application. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 over Maeda, Ino and Konno as detailed in Office action dated June 16, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 – 17, 19 – 20, 22 - 27, 29 and 32 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. US 4,916,013 A (Maeda) in view of Ino et al. JP 2008007891 A (Ino) and further in view of Konno et al. JP-07216658 A (Konno). English Abstract of the Konno document is relied upon herein.

Considering claims 12 – 17, 24 – 27 and 32 - 40, Maeda teaches a polyester-based artificial hair composed of individual filaments having a thickness of 30 to 70 denier, with a deviation of plus and minus 20 denier, and a roughened surface formed such that the average intervals of adjacent pits are 0.1 to 1.5 microns and the density of pits is 5 to 100 pits in a planer distance of 10 microns. The artificial hair looks like natural hair and keeps its hair style and color unchanged when used both indoors and outdoors [Abstract]. Further, Maeda teaches at [Col. 2, 34 – 35 and FIG. 2] that the cross section of said filaments is as depicted below:

    PNG
    media_image1.png
    208
    197
    media_image1.png
    Greyscale

Which corresponds to Applicant’s claimed cross section shape. Furthermore, Maeda teaches all limitations in claim 12, except that the filament or fiber has a hollow center and a ratio of an area of the hollow center to an area of the fiber cross section is  - 50 %. However, Ino teaches a hollow fiber for artificial hair with hollowness ratio of 3-30%. Further, Ino teaches that said hollow fiber is lightweight and has excellent set property, natural touch and feel, and easy handleability [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a hollow section to Maeda’s fibers as taught by Ino when it is desired to provide the artificial hair with lightweight properties. 
Moreover, Maeda in view of Ito does not specifically recognize that the hollow in the cross-section is a quadrangle or a hexagon. However, Konno teaches a polyester fiber composed of inner and outer layer conjugate polyester fibers having hollow part. The conjugate hollow cross-section fiber has conjugate ratio of the inner layer component of 30-80 wt. %, hollow percentage of 5-30%, and cross-sectional shape of the inner layer component of polygon from triangle to hexagon. The polyester fiber has a novel sharp apex part and polygonal hollow cross-section having high hollow percentage, and clear coloring property. The polyester fiber has glitter and a luster feeling, opacity, dry touch, coolness and good feel against the skin [Abstract]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select cross section shape as taught by Konno for modified Maeda’s artificial hair, when it is desired to provide the artificial hair with clear coloring property, glitter and a luster feeling, opacity, dry touch, coolness and good feel against the skin. As to the limitations directed to the ratio of a length of a major axis to a length of a first minor axis in the fiber cross section, and to the other dimensional limitations, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said ratio since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize said ratio motivated by the desire to optimize the natural hair look of the artificial hair.  
    
Considering claims 19 – 20, 22 - 23 and 29, the additional limitations are also rendered obvious by the cited prior art, because Maeda teaches at [Col. 5, 40 – 42] that the artificial hair produced by the method of the disclosure should be straight, and they are properly curled and set after they have been made into a wig. 

Claims 18, 28, and 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. US 4,916,013 A (Maeda) in view of Ino et al. JP 2008007891 A (Ino) and further in view of Konno et al. JP-07216658 A (Konno) and Masuda US 2008/0233395 A (Masuda). English Abstract of the Konno document is relied upon herein. 

Considering claims 18 and 28, the combination Maeda in view of Ino and Konno is relied upon as set forth above in the ejection of claim 12. Further, although Maeda teaches the use of flame retardant in the polyethylene terephthalate for the artificial hair, it does not specifically recognize that the polyethylene terephthalate hollow multilobed artificial hair comprises 5 to 40 parts by weight of a brominated epoxy-based flame retardant. However, Masuda teaches an artificial polyalkylene (polyethylene) terephthalate hair, which retains fiber physical properties of general polyester fibers such as heat resistance and a degree of strength and elongation, are excellent in the setting property, transparency and touch feeling, and has excellent flame retardancy [Abstract]. Further, Masuda teaches at [0009] that brominated epoxy-based compound is among the preferred flame retardants; and at [0027] that the amount to be used of the bromine-containing flame retardant in the artificial hair of the disclosure is preferably 5 to 30 parts by weight, based on 100 parts by weight of the polyethylene terephthalate; thus, overlapping significantly with Applicant’s claimed range. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a brominate epoxy-based flame retardant in the proportions taught by Masuda for Maeda’s artificial hair, when it is desired to provide the artificial hair with excellent setting property, transparency and touch feeling, and excellent flame retardancy.

Considering claims 30 - 31, Masuda teaches at [0035] that the fiber is formed by melt extruding a polymeric composition, wherein the polymer composition is previously blended by melt-kneading the respective components at a barrel temperature of 260 to 300.degree. Further, Kim teaches at [Pg. 11, 1 – 7] the use of masterbatch pellets that are dried before extrusion through the spinneret. Furthermore, as to the shape of the spinneret, the combined prior at teaches fibers having the same cross section as the fibers in the instant application. Therefore, the claimed shape of the spinneret is suggested by the prior art combination.    

Response to Arguments

Applicant's arguments filed on September 13, 2022 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 over Maeda, Ino and Konno as detailed in Office action dated June 16, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on September 13, 2022 have been fully considered but they are found to be not persuasive for the following reasons.   

Applicant traverses the rejection of record on the basis that there is not motivation to combine the cited references. 

In response to Applicant’s arguments against the individual references, the examiner submits that that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, regarding arguments based on the alleged conflict between Konno’s luster or glittering, and the Maeda’s desire for the artificial hair to resemble natural hair with no undesired glossy appearance, the examiner submits that Applicant is improperly trying to fabricate said conflict, because nowhere in Konno’s disclosure the term “brilliant luster” is found. To the contrary, Konno’s luster is described as a fiber having glitter and a luster feeling, opacity, dry touch, coolness and good feel against the skin. Furthermore, Maeda desires a natural hair gloss, this property does not oppose Konno’s luster, Maeda’s description of “glossy appearance” is different than Konno’s glitter and a luster feeling, opacity, dry touch, coolness and good feel against the skin.

Applicant further argues that Konno teaches that the hollow, inner and outer layer components be substantially concentric, which creates a conflict with Maeda’s fiber outer shape. 

In response, the examiner submits that said argument is simply misplaced. In the rejection above, it is Ino’s description that teaches hollow fibers.     

Applicant further argues that the examiner erred in using the doctrine based on In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), because the examiner has not shown a suggestion of all limitations. 
In response, the examiner submits that in the rejection above, all limitations have been properly addressed. Further, regarding the optimization of the claimed dimensions, the examiner submits that according to MPEP 2141.03 “a person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems:" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field". Further, said section of the MPEP also defines a person of ordinary skill in the art as “a person of ordinary creativity, not an automaton." KSR Int’l Co. v. Teleflex Inc.,  550 U.S. 398, 421,82 USPG2d 1385, 1397 (2007), "[l]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ”. Thus, it is reasonable to consider that a person of ordinary skill in the art would be capable of optimize said dimensions. 

Conclusion 

19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

21.	 attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786